.!?
                                                                        :
                                                                    :
          _.                                          2
      i




               OF&E   OF THE AbORNEY       GENERAi   Ok TEXAS
                                                      j,

                                  AUSTIN      .
                                                                    :


                             a*

                                                           c


                                                               ,’




                                                                            ,-
Honorable V. A. hicorrison,
                         Page 2


          We respectfully  request that you have a
     hearing on this contract, giving to the under-
     signed the right to he heard and to present
   . evidence upon this petition and upon the fact
     that the said X, B. Dunn is not eligible to
     hold said position and why said contract should
     not be appr0ved.v
              you request our opinion as to whether or not the
county superintendentmay consider subh petition and the
complc$ntstherein made in determiningwhether or not he
wilL approve or reject the contraot~orwhether the county
sqerintendant      has no discretion other than,to 'approvethe
contract, even though ohar3es of.such nature are made.
          Article 2750, 'RevisedCivil Statutes, provides
that the aounty superintendentshall approve contractsmae
with teachers to teach in common school districts. See also
Article 2693,;RevisedCivil Statutes..; “:~:.
          %e believe the cases or,V.hite':v';
                                            Porter, 78 S. X.
(2a) 267, Hiller v. Sniley, 65's:.,:?.(.ea)417,ana Peevy v.
Carlile, 139~5. W. (26)~779, am- distinguishablefrom Van-
'landinghamv.~Hill.,47 S, Vi. (2dI'641,:and Thomas v. Taylor,
163 S: W. 129, and that under.authority'otthe latter two      .
oases a county superintendentmay exeraise a reasonabledis-
oretionia ais&provi;lgaueh a contraotbecause of persoml
unfitness'of a teaoher.  Such discretion;however, nay not
be exercised arbitrarilyand without good cause, but only
upon g00a and surricient grounds.   ?%hether~the~
                                                oauses exist
in a partioular case and whether 'theyare sufficientto bring
about the exercise of this discretionare questionsv&ich
we cannot detertine. Those questions aaaress them3elvesto
the sound judgment of the county superintendent. Ye believe
our construotionor the power gLven,thecounty superintendent
is particularlybornelout bgtha Thorn& v. Taylor case, supra.

   APPXOVEDAUG 4




GRL:L@                                             Assistant




                  I